Campbell, J.
All of the facts, including filing dates, dates of orders, hearings and adjudications, were the same as in the companion case bearing the same title and decided this day. Since the decisive facts in the instant case and in the companion case, supra, are the same, upon authority thereof and cases therein cited, we hold that the demurrer having been timely filed and not being frivolous, it should be passed upon on its merits. Until that is done and the demurrer disposed of, the time for filing an answer has not expired.
Error and
Remanded.
Mallard, C.J., and Morris, J., concur.